WILBUR, Circuit Judge.
The appellee claims to be the son of Yee K a eitizen of the United gtates of ^ CMnese raee. Appeliee was born in China &nd applied &r entry ^ ^ United gtates A ü 26 1930 aecompanied by bis ap j d fath Tee Kam. It is coneeded that y, ^ relationsHp 0f father and son exists M elaimed by the ,applicant and by Ms al. leg’ed. father that he is an American eitizen and entitled to admission as such. Appellee was ordered deported by the immigration authorities and was released by the District Court upon habeas corpus proceedings. The immigration commissioner appeals from this decision. The record shows a considerable number of discrepancies between the testi“°7,of the appeüee and two previously landed sons of Yee Kam. The appellee relies upon the- proposition that the witnesses are in accord upon such a multitude of details concerning their home and village and family life as to convince any reasonable man of the truth of their testimony as to their relationship. Appellee, while admitting that to? evidenee shows discrepancies between toe testimony of the father and the alleged son, claimed that such discrepancies are those reasonably to be anticipated in toe testimony of truthful witnesses. At the outset it must be coneeded that there is complete accord in the *37testimony upon such a multitude of details as would hardly he expected if the claim of relationship did not exist. Indeed, such a complete accord would hardly be anticipated if the relationship did exist unless there was some previous conference between the witnesses to refresh their memory upon the numerous details upon which they might reasonably expect to be examined.
in the ease at bar, we have a multitude of agreements upon a great variety of details in the testimony which are quite consistent with the claimed relationship and point with great emphasis to the truth of the claim. On the other hand, we have a discrepancy that is diffieult if not impossible to reconcile with the alleged relationship. That discrepancy we will state in the language of the immigration authorities:
“The alleged father testifies that his moth- * er died last year in his house, the claimed i * ,i . ini house of this applicant; that she had been .. . . , . , ** £ 9 to i living m his house for some time before her , ii it , t , ,i , ... .. , death; that he and the son who this applicant . . 9 . , . ,, , . , ,y . claims to be were m that house at the time „ , 1 . . , , i . ,, of her death, which occurred early in the • \ -i . . -, i morning; and that two feasts attended by . , , & \ , « . ., . ... J eight or ten guests from neighbonng villages were held m the day of the funeral. The apv , , .«/i .-i Y r.» , i -1 plicant testifies that his paternal grandmoth- * er died, not m his house, but in the house ,. , TTT. tt i 4.1 i. • . i his brother wing Hok; that prior to her death she always lived in Wing Hok?s house and never in his own; that he was not present when she died or in the same house where she died; that her death occurred about noon; and that no feasts were held and no one came from a neighboring village on the day of the funeral. This disagreement is sharpened by the testimony of the alleged brother that his paternal grandmother never lived in his house "
In considering this discrepancy, which is clearly shown by the testimony, it should be noted that the applicant was living with his father, in their home at the time of the death of the grandmother; that he was then nearly twenty years old; and that the incident oecurred less than a year before appellee and his father were examined by the immigration authorities. It is difficult to see how there could be such a discrepancy between the testimony of the father and son if they were living together at the time of her death as they both testify. There is hardly any room for serious claim of forgetfulness or mistake, as the appellee testified definitely as to the fact of the grandmother’s death and the time of it. He remembers the circumstances attending the funeral and identifies her place of burial in accord with the testimony of the alleged father. On the other hand, the diserepancies as to whether or not there was a clock in the house, and whether or not the father carried a watch, taken alone, might well be disregarded as too trivial to justify the See.retary of Labor in his order. It is difficult to understand why the father and son, so re- ^ livinf “ their bome’ sh°^d disa^’ee “ *o whether the one dog about the h°us® was ,yhlte ”blaf- Thevffiage in h aPP®l e® and h\s allefed fatber elalnaed to have beaded consisted of nine houses; the ^atbef tes.tlflfd that were two water buffal°e®.f tbe village belonging to two of the inhabitants thereof, while the son testified ^ere were none.
There are other discrepancies in the testimony which we will not pause to enumerate , i, , , except to say that one related to ownership * t , , X ,, * n * ¿i* w ox nee land by the father and the cultivation 7 _ ,, , , thereof by the mother and son and showed, *•„„„„ * , 1, , ,, , , ¿ disagreement which could hardly be expected *«¿7 T • j , j., . , ^ . if the claimed relationship did exist. In view * .1 .,A ,, ., ,, , of these discrepancies it cannot be said that ____ the proceedings before the immigration au,t _ 0 * . m, •, * thonties were unfair. The order of the Dis-, . , c . rPiPasÍTle. armPnPP rpW7.,prl uiiA/u v_/ulllu -Lcicdoiiji; auuciiee is x&vGrssQ, .. , 0 , , , 9 with directions to quash the wnt of habeas corpus, and remand the appellee to the cus-u -u Fi tory from whence he was taken,